FILED
                            NOT FOR PUBLICATION                              MAR 21 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30105

               Plaintiff - Appellee,             D.C. No. 1:99-cr-00082-BMM

 v.
                                                 MEMORANDUM*
JESUS CARLOS FARIAS, a.k.a. Jesus
Carlos Farrias, a.k.a. Paco,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Jesus Carlos Farias appeals from the district court’s order denying his 18

U.S.C. § 3582(c)(2) motion for a sentence reduction. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Farias’s counsel has filed a brief stating that there


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Farias the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                  15-30105